Opinion by
Hoffman, J.,
The issue before this Court is whether or not the lower court erred in refusing to grant appellant’s motion in arrest of judgment following his conviction for possession of marijuana. Appellant contends that the Commonwealth did not establish that the cigarette *370which was analyzed and found to be marijuana was the same as the one taken from appellant.
The testimony established that appellant underwent a strip search prior to his incarceration on October 27, 1971 in Bethlehem. During the search, a cigarette fell out of his trousers. Officer Edmund J. Miller picked up the cigarette. Miller and another officer took the cigarette to Michael A. Horvath, a chemist working for the state police crime laboratory. Horvath marked the cigarette and placed it in a plastic bag; he later analyzed it and found it to be marijuana.
Viewing the evidence in the light most favorable to the Commonwealth, Commonwealth v. Johnston, 438 Pa. 485, 488, 263 A. 2d 376 (1970), appellant’s guilt was established beyond a reasonable doubt.
Accordingly, we affirm the judgment of sentence of the lower court.